Citation Nr: 1434463	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-45 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with complications and/or posttraumatic stress disorder (PTSD), and/or due to herbicide exposure.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.  

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.  

7.  Entitlement to an increased rating for diabetes mellitus with retinopathy, to include the propriety of the reduction from 40 percent to 20 percent, effective February 19, 2011.  

8.  Entitlement to a rating in excess of 50 percent for PTSD.  

9.  Entitlement to a rating in excess of 30 percent for diabetic nephropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2008, October 2008, August 2009, and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case has been remanded in April 2011 and October 2013.

In December 2010, the Veteran testified at a Board hearing before a now retired Veterans Law Judge (VLJ) sitting at the RO regarding the issues of service connection for hypertension and an increased rating for service-connected erectile dysfunction and peripheral neuropathy affecting all extremities.  A transcript of that hearing is of record.  In an August 2013 letter, the Board informed the Veteran that the VLJ who conducted the December 2010 hearing was no longer employed by the Board and gave him the option of appearing at another hearing before a different VLJ.  In August 2013, the Veteran affirmed that he wanted to testify at another hearing before a different VLJ.

In June 2014, the Veteran testified at a hearing before the undersigned VLJ sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing in this appeal.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  As noted, the Virtual VA claims file contains the June 2014 hearing transcript and VA outpatient treatment records dated from July 2010 to July 2012, which were considered in the statements of the case issued in January and February 2013.  The remainder of the documents contained in Virtual VA are either duplicative or irrelevant to the claims on appeal.  There is also second paperless, electronic claims file on the Veterans Benefits Management System (VBMS) which does not contain any data relevant to this appeal.  

For reasons explained below, the issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  


FINDING OF FACT

During the June 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to increased ratings for service-connected erectile dysfunction, peripheral neuropathy affecting the right and left lower and upper extremities, diabetes mellitus with retinopathy (including the propriety of the reduction from 40 percent to 20 percent effective February 2011), PTSD, and diabetic nephropathy.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an initial compensable rating for erectile dysfunction have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an increased rating for diabetes mellitus with retinopathy, to include the propriety of the reduction from 40 percent to 20 percent, effective February 19, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to a rating in excess of 30 percent for diabetic nephropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

At the June 2014 Board hearing before the undersigned, the Veteran withdrew from appeal the issues of entitlement to increased ratings for erectile dysfunction, peripheral neuropathy affecting the right and left lower and upper extremities, diabetes mellitus with retinopathy (including the propriety of the reduction from 40 percent to 20 percent effective February 2011), PTSD, and diabetic nephropathy.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to the issues of entitlement to increased ratings for erectile dysfunction, peripheral neuropathy affecting the right and left lower and upper extremities, diabetes mellitus with retinopathy (including the propriety of the reduction from 40 percent to 20 percent effective February 2011), PTSD, and diabetic nephropathy.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.



ORDER

The appeal pertaining to the issue of entitlement to an initial compensable rating for erectile dysfunction is dismissed.

The appeal pertaining to the issue of entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is dismissed.  

The appeal pertaining to the issue of entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is dismissed.  

The appeal pertaining to the issue of entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity is dismissed.  

The appeal pertaining to the issue of entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is dismissed.  

The appeal pertaining to the issue of entitlement to an increased rating for diabetes mellitus with retinopathy, to include the propriety of the reduction from 40 percent to 20 percent, effective February 19, 2011, is dismissed.  

The appeal pertaining to the issue of entitlement to a rating in excess of 30 percent for diabetic nephropathy is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking service connection for hypertension, which he asserts is secondary to his service-connected diabetes mellitus with complications, to specifically include nephropathy, and/or PTSD, and/or is due to his exposure to herbicides during service.  

With respect to exposure to herbicides, the service department has verified that the Veteran served in the Republic of Vietnam from September 1969 to September 1970, which sufficiently establishes that he had in-country service in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Thus, the Veteran's in-service exposure to herbicides is presumed.  In this context, the law provides a presumption of service connection for certain diseases manifested within a specified time period; however, hypertension is not one of the disabilities for which presumptive service connection is available based upon herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); 3.309(e).  Nevertheless, service connection for a disability claimed as due to herbicide exposure may also be established by showing that the claimed disability was, in fact, causally linked to such exposure or his military service, in general.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Veteran has been afforded several VA examinations in conjunction with his appeal, including a hypertension examination in May 2011, where his diagnosis of hypertension was confirmed.  The May 2011 VA examiner opined that the Veteran's hypertension is not at least as likely as not due to or the result of his service-connected diabetes mellitus and PTSD.  The examiner also opined that the Veteran's hypertension is not caused by or aggravated by his military service.  Despite the foregoing, the VA examiner did not provide a rationale in support of his opinions, address whether the Veteran's hypertension is aggravated by his diabetes mellitus and PTSD, or address whether the hypertension is causally linked to his in-service exposure to herbicides.  

As a result, the May 2011 medical opinion is inadequate; thereby necessitating another remand to obtain a new opinion that adequately addresses whether the Veteran's hypertension is secondary to, to include aggravated by, his service-connected diabetes mellitus and PTSD.  The examiner will also be requested to address whether the Veteran's hypertension is casually linked to his in-service exposure to herbicides and provide a rationale for any opinions offered.

The Board also notes that the Veteran receives treatment for hypertension through the Columbia, South Carolina, VA Medical Center.  The most recent treatment records contained in the claims file, including the electronic record, are dated through July 2012.  Therefore, while on remand, any treatment records from such VA facility dated from July 2012 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Columbia, South Carolina, VA Medical Center dated from July 2012 to the present pertaining to his hypertension.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the May 2011 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The examiner should provide an opinion as to the following:

a.  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current hypertension is caused by his service-connected diabetes mellitus with complications, to specifically include nephropathy?

b.  Is it at least as likely as not that the Veteran's current hypertension is aggravated by his service-connected diabetes mellitus with complications, to specifically include nephropathy?

c.  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current hypertension is caused by his service-connected PTSD?

d.  Is it at least as likely as not that the Veteran's current hypertension is aggravated by his service-connected PTSD?

e.  Is it at least as likely as not that the Veteran's current hypertension is related to his in-service herbicide exposure? 

A rationale must be provided for each opinion provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


